Citation Nr: 1612323	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to January 1992, and from March 2002 to July 2002.  He died in May 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to schedule the appellant to appear at a Board videoconference hearing.  Although she was previously schedule for a hearing, it appears that the notification letter was not sent to her correct mailing address.  

More specifically, she first requested a hearing while living in Texas.  During the pendency of the appeal, she moved to New Jersey.  A hearing was scheduled for March 2015.  The letter sent to her notifying her of this hearing is not in the claims file.  However, the claims file contains an earlier letter, sent to her in January 2015, notifying her that she had been put on the list of persons waiting for Board hearings.  This letter was sent to her New Jersey address.  

Then, on the day of the hearing, she did not appear.  A notation in VACOLS indicates that the appellant did not appear because she had "relocated."  However, in two Reports of Contact, both dated in August 2015, the appellant gave the identical address in New Jersey, which she had previously provided.  Importantly, however, notes in VBMS then indicate that RO personnel updated the appellant's file in August 2015 adding her apartment number at that address.  Thus, it would appear that the missing apartment number was the cause for her failure to appear at the Board hearing.  

Finally, her VBMS claims file currently contains a different address in Texas.  This indicates that she may have since moved back to Texas.  

Under such circumstances, this matter must be remanded to arrange for a new Board hearing date.  See, e.g., Clarke v. Nicholson, 21 Vet. App. 130 (2007) (An addressing error is consequential where it "results in an address that does not contain all the necessary address elements" sufficient to enable delivery.); Crain v. Principi, 17 Vet. App. 182, 187 (2003).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board videoconference hearing before a Veterans Law Judge.  She must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the appellant changes her mind and withdraws her request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




